Citation Nr: 0330385	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied a rating greater than 30 
percent for the veteran's generalized anxiety disorder.


REMAND

The matter before the Board is hereby remanded for compliance 
with due process requirements.  The Board observes that the 
statement of the case (SOC) of record was issued in April 
2001, with notice provided to the veteran in April 2001.  In 
March 2002, the veteran submitted medical evidence relevant 
to his claim, received prior to the June 2002 certification 
of the appeal to the Board.  However, the RO did not provide 
the veteran a supplemental statement of the case (SSOC), and 
there is no indication in the claims file that the veteran 
waived RO consideration of this evidence.

According to VA regulations, if the RO receives additional 
pertinent evidence after an SOC has been issued and before 
the appeal is certified to the Board, an SSOC will be 
provided. 67 Fed. Reg. 3,099, 3,104 (codified at 38 C.F.R. § 
19.31(b)) (Jan. 23, 2002).  Based on the evidence of record, 
the veteran's appeal was certified to the Board in June 2002, 
after RO receipt in March 2002 of medical evidence.  The 
evidence consisted of a VA treatment update, and is relevant 
to the issue on appeal.  Therefore, in accordance with 38 
C.F.R. § 19.31, the claim is returned to the RO for 
consideration and issuance of an SSOC.  Because the case must 
be remanded for an SSOC, the RO should also complete the 
following development. See 9c(6) of Chairman's Memorandum No. 
01- 02-01.

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (West 2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

It is also possible that additional VA treatment records 
exist.  As the case must be remanded for the foregoing 
reasons, the RO should obtain any additional VA treatment 
records dated since March 2002.  These records are considered 
part of the record on appeal since they are within VA's 
constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and 
given the opportunity to respond 
within the applicable time.

2.  The RO must take this 
opportunity to ensure that all VCAA 
notice obligations have been 
satisfied in accordance with the 
VCAA, and the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003), as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

3.  After readjudication, if the 
benefit sought on appeal is denied, 
the case should be returned to the 
Board following the usual appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



